DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2012/0310391) in view of Kannappan (US 2010/0215170).
Referring to Claim 1, Sanders teaches an apparatus comprising:
at least one processor 114 (fig. 1); and
at least one memory 116 (fig. 1) including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
provide first and a second audio components for output to first and second audio transducers of a wearable device (see paragraph 12 which shows a pair of wearable earphones for outputting audio);
determine a communication between the apparatus or wearable device and a third audio transducer external to the wearable device (see wearable device 102 of fig. 1 communicating with external device 104);
determine a first or second state of the first and second audio transducers (see paragraph 22 which shows a state where the wearable device 102 is being worn by a user and a state where the device is not being worn by a user); and
control output of at least one of the first and second audio components based on the determined communication and the state of the first and second transducers (see paragraph 22 which shows wearable device 102 providing status information to external device 104 based on the state where the wearable device is worn or not worn by the user),
wherein, responsive to the apparatus or wearable device being determined as proximate the third audio transducer, and the state of one of said first and second transducers being in a second state whilst the other of said first and second transducers is in a first state (see paragraph 22 which shows a state where the wearable device is only partially worn by the user with only one of the two earphones being worn), the controlling output is configured to cause output of the audio component associated with the second state transducer to be transferred to the third audio transducer whilst continuing to output the audio component associated with the first state transducer to said transducer (see paragraph 61 which shows that when the wearable device is only partially worn by a user, the device receives and transmits information as if the device is fully worn by the user).
Sanders does not teach determining a proximity between the apparatus or wearable device and a third audio transducer external to the wearable device in order for communication between the devices to take place. Kannappan teaches determining a proximity between the apparatus or wearable device and a third audio transducer external to the wearable device in order for communication between the devices to take place (see paragraph 38 which shows a determination of a proximity between a headset 10 (wearable device) and a computer 2 (external device) where 12 of fig. 1 shows the communication between the devices based on the proximity). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kannappan to the device of Sanders in order to better ensure a user communicating information only when the user is prepared to do so.
Claims 15 and 20 have similar limitations as claim 1.
Referring to Claims 2 and 16, Sanders also teaches the first and second audio transducers respectively comprise first and second earphones and wherein the means for determining the first or second state of said first and second audio transducers is configured to determine either an on-ear state as the first state or an off-ear state as the second state for the first and second earphones (see paragraph 22 which shows a state where the device is not worn, a state where the device is fully worn, and a state where the device is partially worn meaning only one earphone is worn where paragraph 15 shows sensors detecting whether the earpiece is on or off the ear).
Referring to Claims 4 and 18, Kannappan also teaches wherein, responsive to the determined proximity of the apparatus or wearable device crossing a proximity threshold value from being proximate the third audio transducer to not being proximate, the apparatus is further configured to issue an audible notification to the first state transducer (see paragraph 21 which shows a call notification which is a tone sent to a headset when the headset is outside the predetermined range wherein the claim does not state the determination occurring immediately after the crossing of the threshold).
Referring to Claims 5 and 19, Kannappan also teaches subsequent to issuing the audible notification (see paragraph 21 showing call notification to headset), receive a user input or gesture for enabling output of the audio component that was being output to the third audio transducer to be transferred to the first state transducer (see paragraph 34 which shows a user input on the headset which is used to answer a call (paragraph 59) resulting in further audio output from headset earphones).
Referring to Claim 6, Kannappan also teaches determining that the third audio transducer supports stereo or spatial audio output, and wherein, if a third audio component is provided to the second state audio transducer for output with the respective first or second audio component in a spatialized form, the controlling output is configured to transfer said spatialized audio components for stereo or spatial output at the third audio transducer (see paragraph 19 which shows that when the earphones are doffed, or not worn, then the audio is transferred to the computer with speakers also noting that stereo is known in the art as output using two speakers and computer 2 of fig. 1 is shown to be using two loudspeakers).
Referring to Claim 7, Sanders teaches the wearable device 102 (fig. 1) proximate to a third audio transducer 104 (fig. 1). Kannappan teaches determining that the wearable device is proximate to a fourth audio transducer (see paragraph 38 which shows headset 10 proximate to computer with loudspeakers 2 of fig. 1), different from the third audio transducer, external to the wearable device (see the computer with loudspeakers 2 of fig. 1 as different than the media device of Sanders and separate from headset 10) and that the current first state transducer has changed to the second state, and response to said determination, the controlling output is configured to transfer to the corresponding audio component to said fourth audio transducer (see paragraph 19 which shows that when the earphones are doffed, or not worn, then the audio is transferred to the computer with speakers). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kannappan to the device of Sanders in order to better ensure a user communicating information only when the user is prepared to do so.
Referring to Claim 8, Sanders teaches the wearable device having first and second transducers (see paragraph 12 which shows a pair of wearable earphones for outputting audio) able to transfer the output of both the first and second audio components to the third audio transducer (see paragraph 61 which shows wearable device able to transmit audio information to media device). Kannappan teaches wearable device being determined as proximate the third audio transducer (see paragraph 38 which shows a determination of a proximity between a headset 10 (wearable device) and a computer 2 (external device)), and the wearable device being in the second state (see paragraph 19 which shows the headset as doffed, or not worn), the controlling output is configured to cause output of the audio components to be transferred to the third audio transducer (see paragraph 19 which shows that when the earphones are doffed, or not worn, then the audio is transferred to the computer with speakers). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kannappan to the device of Sanders in order to better ensure a user communicating information only when the user is prepared to do so.
Referring to Claim 9, Sanders teaches responsive to the state of one of said first and second transducers is in the second state whilst the other of said first and second transducers is in the first state (see paragraph 61 which shows the wearable device is only partially worn by a user meaning only one earphone is worn), the controlling output is configured to cause the audio component associated with the second state transducer to be transferred to the other, first state transducer with the current output of said first state transducer (see paragraph 61 which shows that when the wearable device is only partially worn by a user, the device receives and transmits information as if the device is fully worn by the user meaning the one earphone being used receives all the audio output). Kannappan teaches a headset receiving audio output through only one earphone (see ABSTRACT which shows the headset having only one earphone) responsive to the wearable device being determined as not being proximate the third audio transducer (see paragraph 21 which shows a call notification which is a tone (audio output) sent to a headset when the headset is outside the predetermined range). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kannappan to the device of Sanders in order to better ensure a user communicating information only when the user is prepared to do so.
Referring to Claim 10, Sanders also teaches the controlling output further configured to generate a monaural mix of the first and second audio components for output to said first state transducer (see paragraph 35 which shows that when only one earpiece or speaker is used, the audio output is monaural and that is the case when the state is the user partially wearing the device).
Referring to Claim 11, Kannappan also teaches one of the audio components corresponding to a voice call or communications session (see paragraph 59 which shows answering a voice call using headset).
	Referring to Claim 12, Kannappan also teaches wherein, responsive to the apparatus or wearable device being determined as not proximate the third audio transducer, and the state of both of said first and second transducers being in the second state, the causing output is configured to terminate the voice call or communications session (see paragraph 49 which shows that the presence detector showing that a user cannot be contacted which indicates that the headset is not proximate and the user is not wearing the headset and a user unable to be communicated with indicates a terminated communications session).
	Referring to Claim 14, Sanders also teaches a mobile telecommunications apparatus (see paragraph 32 which shows portable device 102 able to connect to a telephone network).

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders and Kannappan and further in view of Saideh (US 2015/0195642).
Referring to Claims 3 and 17, the combination of Sanders and Kannappan does not teach determining the first or second state of said first and second audio transducers is configured to determine a respective battery charge level associated with each of the first and second transducers, wherein a battery charge level at or above a predetermined threshold corresponds to the first state and a battery charge level below the predetermined threshold corresponds to the second state. Saideh teaches determining the first or second state of said first and second audio transducers is configured to determine a respective battery charge level associated with each of the first and second transducers, wherein a battery charge level at or above a predetermined threshold corresponds to the first state and a battery charge level below the predetermined threshold corresponds to the second state (paragraph 72 which shows a pair of headphones 11 (fig. 1E) with an internal power source 12 in different states to transfer electrical power according to the amount of power compared to a threshold). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Saideh to the modified device of Sanders and Kannappan in order to better ensure a user does not miss out on communicating critical information.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders and Kannappan and further in view of Samanta Singhar (US 2014/0170979).
Referring to Claim 13, the combination of Sanders and Kannappan does not teach determining the proximity of the apparatus of wearable device to the third audio transducer comprising determining receipt of an audible test signal issued by the third audio transducer using a microphone associated with the wearable device. Samanta Singhar teaches determining the proximity of the apparatus of wearable device to the third audio transducer comprising determining receipt of an audible test signal issued by the third audio transducer using a microphone associated with the wearable device (see paragraphs 48 and 50 which shows the microphone 124 of headset 120 used or not used based on the distance between headset and mobile device 130). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Samanta Singhar to the modified device of Sanders and Kannappan in order to minimize power consumption by powering off certain components of the devices not needed based on proximity of devices to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648